Title: From George Washington to Andrew Lewis, 27 March 1775
From: Washington, George
To: Lewis, Andrew



Dear Sir,
Richmond March 27th 1775.

In looking over my memorandums, I find that my own warrant for 5,000 acres of Land, was directed to the Surveyor of Botetourt, and executed in part by Mr Lewis your Son, for 2,950 acres.
Recollecting at the same time to have heard the little Kanhawa spoken of as a temporary boundary between your county and Augusta, and having a survey on the lower side of that river as inclosed, for 1800 acres, made by Capt: Crawford, to be returned, with a warrant which I have, to your Brother of Augusta; it has occurred to me, that, if a warrant to Botetourt can be laid on this Land with equal propriety, that so much of my 5,000 acres had better be applied this way as is necessary to cover this survey; than to apply a warrant for Augusta to it, & to have the residue of the warrant (which will be 250 acres) located on the burning Spring, in which if you choose it, you may be an equal sharer under this survey. My whole warrant will then be executed in three Surveys in Bottetourt, & much to my satisfaction.
I shall therefore my good Sir, rely on you to order & conduct this matter for me, and beg to be informd by first opportunity, what I may expect. I shoud wish much to have the Certificates as soon as possible, in order to take the first favourable opportunity of obtaining Patents. Inclosed you have five pounds for

your Son, for the last Survey made, which, as well as I recollect, is about what you thought the worth. I am, with sincere esteem, Dear Sir Your most Obt Servt

G: Washington

